Texas Farm Bureau Casualty                         From the 181st District Court
Insurance Company                                     Of Randall County
  Appellant
v. No. 07-13-00087-CV                              April 17, 2013
Brittni Sampley                                    Opinion Per Curiam
 Appellee

                                     JUDGMENT

       Pursuant to the opinion of the Court, it is ordered, adjudged and decreed that

appellant’s petition for permissive appeal is denied.

       It is further ordered that appellant pay all costs in this behalf expended for which

let execution issue.

       It is further ordered that this decision be certified below for observance.

                                           oOo